DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: demands module, electrical characteristics determination module, calculation module in claim 1 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Upon review, the specification does not provide the corresponding structure for the claim limitations (see 112(a)/(b)/ rejection below), however for the purpose of prosecution, demands module, electrical characteristics determination module, calculation module in claim 1 and 10 is interpreted as functional module running on a processor. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Independent claim 1 recited “demands module, electrical characteristics determination module, calculation module” without providing the written description in the specification or drawing of their corresponding structure. 
Dependent claims 2-9 are rejected because the claims depended on claim 1 which is rejected base on the reason above. 
Independent claim 10 recited “demands module, electrical characteristics determination module, calculation module” without providing the written description in the specification or drawing of their corresponding structure. 
Dependent claims 11-18 are rejected because the claims depended on claim 10 which is rejected base on the reason above.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim limitation “demands module, electrical characteristics determination module, calculation module” in claims 1 and 10 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the structure for these limitation are not written in the description. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-14, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over EUN ( US20170368958A1) in view of Wang (US20110288712A1).

In regards to claim 1, EUN teaches An automated method for adjusting an electrical configuration of a plurality of components of an electrical network associated with a vehicle in order to tune electrical characteristics of the electrical network to continuously match a dynamically changing desired mode of operation of the electrical network associated with the vehicle, the method using an electrical tuning engine that includes (i) a demands module, (ii) an electrical characteristics determination module, (iii) a calculation module, and (iv) a configuration module, the method comprising:
	(b) the electrical characteristics determination module receiving (i) a second set of sensor inputs from the components (EUN: Para 59 “The measuring unit 32 measures the state of charge (SOC) of the lithium battery modules 11 and the lead storage battery modules 12 in a Coulomb count manner or the like using the data transmitted from the receiving unit 31, thereby determining the state of health (SOH)”), (ii) inputs from an operating database that maintains historical data and data about the components (EUN: Para 60 “The comparing unit 33 compares the temperature of the lithium battery cells with a predetermined reference temperature using the data transmitted from the receiving unit 31, thereby inspecting whether the lithium battery cells are in a safe state”), and (iii) inputs from external data sources(EUN: Para 58 “the receiving unit 31 receives data on the electric power necessary for driving the motor 1 from the motor controller 2”), and determining therefrom electrical characteristics of the components(EUN: Para 59 “The measuring unit 32 measures the state of charge (SOC) of the lithium battery modules 11 and the lead storage battery modules 12 in a Coulomb count manner or the like using the data transmitted from the receiving unit 31, thereby determining the state of health (SOH)”; Para 60 “The comparing unit 33 compares the temperature of the lithium battery cells with a predetermined reference temperature using the data transmitted from the receiving unit 31, thereby inspecting whether the lithium battery cells are in a safe state”);
	(c) calculating in the calculation module a current desired configuration of the components by using (i) the current desired mode of operation and (ii) the determined electrical characteristics of the components (EUN: Para 61 “In view of the state of charge of the lithium battery modules 11 and the lead storage battery modules 12, the temperature of the lithium battery modules 11, the voltage of the lead storage battery modules 12 and the driving state transmitted from the motor controller 2, the signal generating unit 34 generates a control signal for determining the arrangement mode of the lithium battery modules 11 and the lead storage battery modules 12 and transmits the control signal to the energy storage device 20”; Para 67 “The controller 30 is configured to convert the arrangement mode depending on the driving state of the motor vehicle. However, if it is difficult to convert the arrangement mode in conformity with the driving state when considering the state of the lithium battery modules 11 and the lead storage battery modules 12, the controller 30 may adopt an arrangement mode for protecting the lithium battery modules 11 and the lead storage battery modules 12, instead of converting the arrangement mode in conformity with the driving state”; i.e. the state of charge of the lithium battery modules 11 and the lead storage battery modules 12, the temperature of the lithium battery modules 11, the voltage of the lead storage battery modules 12 encompasses the determined electrical characteristics of the components while the driving state transmitted from the motor controller encompasses the current desired mode of operation);
	(d) configuring the electrical network using the configuration module to match the current desired configuration of the components (EUN: Para 24 “The controller serves to control the switching network in order to change the arrangement mode of the lithium battery modules and the lead storage battery modules of the energy storage device”); and
(e) repeating steps (a)-(d), thereby reconfiguring the electrical configuration of the components of the electrical network in order to tune the electrical characteristics of the electrical network associated with the vehicle to continuously match a dynamically changing desired mode of operation of the electrical network associated with the vehicle (EUN: Fig. 10;  Para 85 “After a predetermined time period elapses (S11), steps S1 to S10 are repeated”).
Yet EUN do not teach (a) the demands module receiving (i) user inputs, (ii) external inputs, and (iii) a first set of sensor inputs from the components, and determining therefrom a current desired mode of operation.
However, in the same field of endeavor, Wang teaches (a) the demands module receiving (i) user inputs (Wang: Claim 15 “customizing the implementation of the electric-only mode of operation through user inputs to the vehicle”), (ii) external inputs (Wang: Para 35 “The geographic information process 56 uses a geographic recognition algorithm 90 to determine geographic information of the trip 88 using data from predictive information sources 74, such as signals and data from an on-board navigation system with global positioning, or the like. The geographic information process 56 may be configured to identify if the current location of the vehicle 10 is within an EV-priority zone (e.g., in an urban area or in a region with strict emission regulations) or in an open zone where there is no preference as to vehicle operation”), and (iii) a first set of sensor inputs from the components(Wang: Para 42 “The algorithm 122 receives the battery discharge limits 124 and the electric motor power limits 126. The algorithm 122 compares the limits 124, 126 at step 128 to determine the electrical discharge limit 130. An arbitration process 132 determines if the vehicle 10 is capable of running in electric only operation by comparing the electric discharge limit 130 to the requested driver power 134. The arbitration process 132 also determines if the SOC of the battery 136 is above the minimum threshold state of charge”), and determining therefrom a current desired mode of operation (Wang: Para 38 “A mode selection algorithm 110, as illustrated in FIG. 5, is used to activate either an EV-priority operation mode 112 using an EV-priority algorithm 113, or an SOC preserving/charging mode 114 using an SOC preserving/charging algorithm 115”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method of EUN with the feature of (a) the demands module receiving (i) user inputs, (ii) external inputs, and (iii) a first set of sensor inputs from the components, and determining therefrom a current desired mode of operation. disclosed by Wang. One would be motivated to do so for the benefit of “enhance the ride comfort by providing lower noise and better driveability of the vehicle, e.g., smoother electric operation, lower noise, vibration, and harshness (NVH), and faster vehicle response” (Wang Para 2).

In regards to claim 2, the combination of EUN and Wang teaches The method of claim 1, and Wang further teaches the user inputs in step (a)(i) include at least one of trip destination(Wang: Claim. 15 “The method of claim 1 further comprising customizing the implementation of the electric-only mode of operation through user inputs to the vehicle”; Para 5 “a method to control a powertrain for a vehicle having electric motor and engine propulsion devices is provided. The method provides a recommendation for an EV-priority segment along a trip path using at least one of a current driving pattern, a future driving pattern, and geographic information. The current and future driving patterns are provided by a database of possible driving patterns. An electric-only mode of operation of the vehicle is implemented to delay an engine-on command when the vehicle is within the EV-priority segment with a state of charge of a battery above a minimum threshold”; Para 6 “The controller is configured to: (i) determine an electric priority segment along a trip path and determine the position of the vehicle along the trip path, (ii) implement an electric-only mode of operation of the vehicle to delay an engine-on command when the vehicle is within an EV-priority segment with a state of charge of a battery above a minimum threshold, and (iii) implement a charging mode of operation of the vehicle to increase power output of the engine, thereby increasing state of charge of the battery when the vehicle is approaching the EV-priority segment and the engine is on”; i.e. trip path indicated a trip destination), heating and cooling settings, and forces on pedals of the vehicle.

In regards to claim 3, the combination of EUN and Wang teaches The method of claim 1, and Wang further teaches the external inputs in step (a)(ii) include at least one of location of the vehicle(Wang: Para 35 “The geographic information process 56 uses a geographic recognition algorithm 90 to determine geographic information of the trip 88 using data from predictive information sources 74, such as signals and data from an on-board navigation system with global positioning, or the like. The geographic information process 56 may be configured to identify if the current location of the vehicle 10 is within an EV-priority zone (e.g., in an urban area or in a region with strict emission regulations) or in an open zone where there is no preference as to vehicle operation”), speed of the vehicle, and electrical storage system (ESS) charge levels of the vehicle.

In regards to claim 4, the combination of EUN and Wang teaches The method of claim 1, and Wang further teaches 1 wherein the first set of sensor inputs in step (a)(iii) include at least one of voltage, impedance, and state of charge (SoC) of at least one of the components (Wang: Para 42 “The algorithm 122 receives the battery discharge limits 124 and the electric motor power limits 126. The algorithm 122 compares the limits 124, 126 at step 128 to determine the electrical discharge limit 130. An arbitration process 132 determines if the vehicle 10 is capable of running in electric only operation by comparing the electric discharge limit 130 to the requested driver power 134. The arbitration process 132 also determines if the SOC of the battery 136 is above the minimum threshold state of charge”).

In regards to claim 5, the combination of EUN and Wang teaches The method of claim 1, and Wang further teaches the current desired mode of operation in step (a) includes one of performance mode, efficiency mode, and balanced mode (Wang: Para 37 “The trip 100 is labeled into different segments 102 by the arbitration process 92. The trip 100 is divided into EV-priority zones 104, which favor operation of the vehicle in EV mode, and open zones 106, where there is no preference for the vehicle operation, e.g. EV mode, hybrid mode, etc.”; i.e. EV mode, hybrid mode, etc would encompass performance mode, efficiency mode, and balanced mode).

In regards to claim 7, the combination of EUN and Wang teaches The method of claim 1, and EUN further teaches the calculated current desired configuration of the components is one of series, parallel, or a combination thereof (EUN: Para 46 “Each of the lithium battery modules 11 includes a plurality of lithium battery cells (not shown) connected in series or in parallel”: Para 61 “In view of the state of charge of the lithium battery modules 11 and the lead storage battery modules 12, the temperature of the lithium battery modules 11, the voltage of the lead storage battery modules 12 and the driving state transmitted from the motor controller 2, the signal generating unit 34 generates a control signal for determining the arrangement mode of the lithium battery modules 11 and the lead storage battery modules 12 and transmits the control signal to the energy storage device 20”).

In regards to claim 8, the combination of EUN and Wang teaches The method of claim 1, and Wang further teaches one of the first set of sensor inputs (Wang: Para 42 “The algorithm 122 receives the battery discharge limits 124 and the electric motor power limits 126. The algorithm 122 compares the limits 124, 126 at step 128 to determine the electrical discharge limit 130. An arbitration process 132 determines if the vehicle 10 is capable of running in electric only operation by comparing the electric discharge limit 130 to the requested driver power 134. The arbitration process 132 also determines if the SOC of the battery 136 is above the minimum threshold state of charge”) while EUN further teaches one of the first set of sensor inputs is the same sensor input as one of the second set of sensor inputs(EUN: Para 59 “The measuring unit 32 measures the state of charge (SOC) of the lithium battery modules 11 and the lead storage battery modules 12 in a Coulomb count manner or the like using the data transmitted from the receiving unit 31, thereby determining the state of health (SOH)”).

In regards to claim 8, the combination of EUN and Wang teaches The method of claim 1, and EUN further teaches the steps (a)-(d) are repeated when triggered by at least one of a timer, an interrupt, a waypoint, and a distance traveled (EUN: Fig. 10;  Para 85 “After a predetermined time period elapses (S11), steps S1 to S10 are repeated”).

As per claim 10, it recites An apparatus for automatically adjusting an electrical configuration of a plurality of components of an electrical network associated with a vehicle in order to tune electrical characteristics of the electrical network to continuously match a dynamically changing desired mode of operation of the electrical network associated with the vehicle having limitations similar to those of claim 1 and therefore is rejected on the same basis. 

As per claim 11, it recites An apparatus for automatically adjusting an electrical configuration of a plurality of components of an electrical network associated with a vehicle in order to tune electrical characteristics of the electrical network to continuously match a dynamically changing desired mode of operation of the electrical network associated with the vehicle having limitations similar to those of claim 2 and therefore is rejected on the same basis. 

As per claim 12, it recites An apparatus for automatically adjusting an electrical configuration of a plurality of components of an electrical network associated with a vehicle in order to tune electrical characteristics of the electrical network to continuously match a dynamically changing desired mode of operation of the electrical network associated with the vehicle having limitations similar to those of claim 3 and therefore is rejected on the same basis. 

As per claim 13, it recites An apparatus for automatically adjusting an electrical configuration of a plurality of components of an electrical network associated with a vehicle in order to tune electrical characteristics of the electrical network to continuously match a dynamically changing desired mode of operation of the electrical network associated with the vehicle having limitations similar to those of claim 4 and therefore is rejected on the same basis. 

As per claim 14, it recites An apparatus for automatically adjusting an electrical configuration of a plurality of components of an electrical network associated with a vehicle in order to tune electrical characteristics of the electrical network to continuously match a dynamically changing desired mode of operation of the electrical network associated with the vehicle having limitations similar to those of claim 5 and therefore is rejected on the same basis. 

As per claim 16, it recites An apparatus for automatically adjusting an electrical configuration of a plurality of components of an electrical network associated with a vehicle in order to tune electrical characteristics of the electrical network to continuously match a dynamically changing desired mode of operation of the electrical network associated with the vehicle having limitations similar to those of claim 7 and therefore is rejected on the same basis. 

As per claim 17, it recites An apparatus for automatically adjusting an electrical configuration of a plurality of components of an electrical network associated with a vehicle in order to tune electrical characteristics of the electrical network to continuously match a dynamically changing desired mode of operation of the electrical network associated with the vehicle having limitations similar to those of claim 8 and therefore is rejected on the same basis. 
As per claim 18, it recites An apparatus for automatically adjusting an electrical configuration of a plurality of components of an electrical network associated with a vehicle in order to tune electrical characteristics of the electrical network to continuously match a dynamically changing desired mode of operation of the electrical network associated with the vehicle having limitations similar to those of claim 9 and therefore is rejected on the same basis. 

Claim 6, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over EUN ( US20170368958A1) in view of Wang (US20110288712A1) further in view of Chen (US20140356656A1).

In regards to claim 6, the combination of EUN and Wang of teaches the method of claim 1.
Yet the combination of EUN and Wang do not teach the electrical characteristics determined in step (b) include at least one of internal impedance, load impedance, resistance, capacitance, and inductance of one of the components.
However, in the same field of endeavor, Chen teaches the electrical characteristics determined in step (b) include at least one of internal impedance, load impedance, resistance, capacitance, and inductance of one of the components (Chen: Para 54 “Using invented embodiments, batteries can be arbitrarily connected, either in series, or in parallel, and the number battery subsets and number of single batteries in a subset can be arbitrarily assigned. Regarding how to connect, i.e. how many batteries are assigned in a subset and these batteries in a subset are connected in parallel or in series, or in mixed, and how many battery subsets are used in series connection in a branch and many parallel branches are assigned, or how many battery subsets are used in parallel connection in a layer and many series layers are assigned, . . . and so on, it is completely determined by modeling analysis and optimization of recharging and loading (including the balance elements and motor inductance together), which is based on the measurement or monitoring data of batteries. The detail of modeling analysis and optimization algorithms for recharging and loading varies from case to case of application. The optimization is based on impedance and other parameters, which describe battery's performance, also including motor inductance and balance elements”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method of the combination of EUN and Wang with the feature of the electrical characteristics determined in step (b) include inductance of one of the components disclosed by Chen. One would be motivated to do so for the benefit of “batteries can be charged or discharged to their best performance” (Chen: Para 2).

As per claim 15, it recites An apparatus for automatically adjusting an electrical configuration of a plurality of components of an electrical network associated with a vehicle in order to tune electrical characteristics of the electrical network to continuously match a dynamically changing desired mode of operation of the electrical network associated with the vehicle having limitations similar to those of claim 6 and therefore is rejected on the same basis. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455. The examiner can normally be reached Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668